
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 714
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2012
			Mr. Berman (for
			 himself and Mr. Keating) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Expressing support to end commercial
		  whaling in all of its forms and to strengthen measures to conserve whale
		  populations.
	
	
		Whereas 89 countries have adopted the International
			 Convention for the Regulation of Whaling (Convention), signed in Washington,
			 DC, on December 2, 1946, which established the International Whaling Commission
			 (Commission) to provide for the conservation of whale populations;
		Whereas the Commission adopted a moratorium on commercial
			 whaling that went into effect in 1986 to conserve and promote the recovery of
			 whale populations, many of which had been hunted to near extinction by the
			 whaling industry;
		Whereas the United States was instrumental in the adoption
			 of the moratorium and led the international effort to address the threat posed
			 by commercial whaling for more than three decades;
		Whereas three countries, though Parties to the Convention,
			 have killed over 30,000 whales since the moratorium entered into force;
		Whereas the moratorium on commercial whaling includes a
			 scientific research exemption that has been exploited to allow whaling on a
			 commercial scale;
		Whereas cetacean scientists around the world have
			 consistently concluded that whaling conducted for scientific research purposes
			 is unnecessary as non-lethal research alternatives exist;
		Whereas commercial whaling in any form, including special
			 permit whaling and any coastal or community-based whaling, undermines the
			 conservation mandate of the Convention;
		Whereas all coastal whaling is commercial, unless
			 conducted under the aboriginal subsistence exemption to the moratorium on
			 commercial whaling;
		Whereas the Conservation Committee of the Commission,
			 which was established in 2003, has focused on threats to the world’s whales,
			 such as ship collisions, incidental capture and entanglement, and the effects
			 of sounds caused by humans;
		Whereas whales migrate throughout the world’s oceans,
			 international cooperation is required to successfully conserve and protect
			 them; and
		Whereas the United States should continue to be a global
			 leader in whale conservation and protection and promote international efforts
			 to conserve and protect the world’s whales: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)strongly opposes commercial whaling and
			 supports use of all appropriate measures to end commercial whaling in any form,
			 including for purposes of scientific research;
			(2)seeks to
			 strengthen conservation and management measures to facilitate the conservation
			 of whale species and populations, including support for the establishment of
			 the South Atlantic Ocean whale sanctuary;
			(3)urges the
			 President and the international community to modernize the International
			 Whaling Commission, consistent with other international conservation
			 organizations, by expanding the participation of civil society, improving
			 transparency, and supporting efforts to improve its effectiveness; and
			(4)supports ongoing
			 research efforts to understand, prevent, or mitigate threats to whales and
			 their habitat, such as ocean noise, marine debris, ship strikes, entanglements,
			 contaminants, and disease.
			
